Citation Nr: 1512708	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  09-44 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for cancer of the right testicle, to include as due to asbestos exposure.

2.  Entitlement to service connection for heart disease, to include carotid artery stenosis and carotid condition of the aorta by pass (heart disability).  

3.  Entitlement to service connection for a left arm disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for urinary tract infection (UTI). 

6.  Whether entitlement to a spousal aid and attendance benefit is warranted.





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2012, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

When this case was before the Board in July 2012, it was remanded for further development.  It is now before the Board for further appellate action.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for an eye disability was granted in a February 2013 decision, and this issue is no longer before the Board.

In January 2013, the Veteran filed a claim for ureter tube cancer, bladder cancer and kidney failure due to water contamination at Camp Lejeune.  The Veteran has not alleged that any of the issues before the Board are due to contaminated water at Camp Lejeune.  Therefore, the Board will not consider this theory of entitlement.

The issues of entitlement to service connection for UTI and whether entitlement to a spousal aid and attendance benefit is warranted are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not show that the Veteran has a left arm disability that manifested in service or is related to service.

2.  Testicular cancer was not manifested in service, and is not shown to be etiologically related to service or asbestos exposure.

3.  Hypertension was not manifest in service or within one year of discharge, and is unrelated to service or asbestos exposure.

4.  A heart disability was not manifest in service or within one year of discharge, and is unrelated to service or asbestos exposure.


CONCLUSIONS OF LAW

1.  A claimed left arm disability was not incurred in or otherwise related to active service.  U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303 (2014).
2.  Testicular cancer was not incurred in service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  Hypertension was not incurred in service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  Heart disability was not incurred in service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

In correspondence dated in January 2008, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the January 2008 notice informed the Veteran of information and evidence necessary to substantiate the claim for service connection for right testicle cancer, left arm disorder, heart disorder and hypertension and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The notice informed the Veteran of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  The Board finds that there has been substantial compliance with the Board's prior July 2012 remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Personnel records were obtained and the Veteran was asked to provide authorization/release for records for private physicians.  The Veteran did not provide authorizations for these records following the AMC request.  VA treatment records since September 2009 were obtained and associated with the claims file.  The Veteran was also scheduled for an examination to determine the etiology of his testicular cancer.

In conclusion, the Board finds that service treatment records and personnel records have been associated with the claims file.  All identified and available post-service treatment records have been secured or requested.  The Veteran has been medically evaluated in conjunction with his claim for service connection for right testicle cancer, and a medical opinion has been sought.  The Board has reviewed the resultant report and finds that the examination and opinions of record are adequate for rating purposes.  Specifically, they were conducted based on a review of the pertinent information in the claims file and a complete examination of the Veteran.  The opinions offered were accompanied by reasonable rationales that are supported by the clinical evidence.  The Board does not find that examinations are needed for the Veteran's claim for left arm disorder, heart disease, or hypertension because there was no evidence in his service treatment records that these disabilities began in service nor does competent evidence show that they are otherwise related to the Veteran's military service.  With respect to the claimed left arm disability, the medical evidence of record dated during the pendency of this claim or in proximity thereto does not show that the Veteran has a diagnosed disability.  Thus, the Board finds that the duty to assist has been fulfilled.

With respect to the February 2012 Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Following the hearing, the case was remanded in order to obtain additional treatment records and to afford the Veteran a VA examination.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

II.  Applicable laws and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  
	
Also, certain chronic diseases, including arthritis and hypertension, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  The Board notes that the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The list of chronic diseases under 38 C.F.R. § 3.309(a) includes hypertension, arteriosclerosis, and arthritis.

The Veteran had no service in Vietnam and specifically testified that he was not otherwise exposed to Agent Orange during service.  

Regarding claims for service connection based upon asbestos exposure, VA has established certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  See Adjudication Procedure Manual, M-21-1, MR, Part IV, Subpart ii, Chapter 2, Section C, Para. No. 9 (Dec. 13, 2005); see also McGinty v. Brown, 4 Vet. App. 428, 432 (1993). 

The aforementioned manual provisions note that the inhalation of asbestos fibers can produce fibrosis and tumors, with interstitial pulmonary fibrosis, i.e., asbestosis, being the most common disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease. Symptoms and signs include dyspnea, end-respiratory rales over the lower lobe, compensatory emphysema; clubbing of the fingers at late stages; and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer, and cancer of the gastrointestinal tract.

When considering VA compensation claims, rating boards have the responsibility to ascertain whether or not military records demonstrate evidence of asbestos exposure in service, and to ensure that development is accomplished to ascertain whether or not there is preservice or postservice occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

Right testicular cancer

The Veteran claims that his current right testicular cancer is due to his military service, to include as due to exposure to asbestos.  The Veteran claims that his Military Occupational Specialty was a truck driver, but he changed brakes and changed tires as well.  He further explained that the truck brakes were made out of asbestos.  He lived in barracks that had asbestos and lived there while the asbestos was removed.  He testified that he was first diagnosed with testicular cancer in 1996.  Other than the Veteran's statements regarding asbestos, there was no other evidence in his service treatment records or personnel records showing exposure to asbestos.

The Veteran's August 1972 enlistment Report of Medical Examination shows a normal examination.  The Veteran's Report of Medical History did not indicate any disability.  The August 1974 reenlistment Report of Medical Examination report showed a normal examination.  The August 1978 discharge Report of Medical Examination noted defective distant vision and possible dental problems only.

As for a current disability, a July 2014 VA treatment record notes a history of testicular seminoma in 1996, status post orchiectomy and adjuvant radiation therapy.  

Despite a current diagnosis, there is no medical evidence linking the Veteran's testicular cancer to his military service.  The Veteran was afforded a VA examination in January 2013.  The examiner reviewed the claims file, examined the Veteran and documented the Veteran's reports of symptoms in his report.  The examiner noted that the Veteran reported having slow urination and being unable to drain bladder.  His symptoms worsened over the years.  The examiner opined that the Veteran's right inactive testicular cancer did not begin in, nor was it due to or otherwise the results of active service, to include his treatment for UTI in April 1975 and urinary problems in May 1978.  The examiner further opined that the Veteran's inactive testicular cancer was not due to claimed asbestos exposure.  The examiner explained that there were a number of risk factors for testicular neoplasia, including cryptorchidism, a personal or family history of testicular cancer, infertility or subfertility, and HIV infection.  All of these risk factors predispose to development of testicular cancer.  The examiner noted that the Veteran did not have any of these conditions in service or within two years of release from active service.  There was no support in the literature for the claim that a UTI causes testicular cancer.  The examiner noted that the literature on toxic exposure reviewed do not support a claim that asbestos exposure causes testicular cancer.  The examiner further opined that prostatic hypertrophy did not begin in and is not otherwise the result of or due to active service, to include his treatment for urinary tract infections during service.  The literature noted that the cause of prostatic hypertrophy is not known.  He also noted that there is no support in the literature that urinary tract infections cause prostatic hypertrophy.  The examiner noted that the Veteran was diagnosed with transitional cell cancer of the left ureter but that this condition is a separate and distinct from testicle cancer and prostatic hypertrophy.

Having carefully considered the record, the Board has determined that service connection for testicular cancer is not in order.  The record is negative for any competent evidence relating the claimed testicular cancer to service.  The record contains no evidence showing that the claimed disability was incurred in service. Moreover, the January 2013 VA examiner concluded that the Veteran's testicular cancer did not begin in service or was related to service, to include as due to asbestos exposure.   He specifically concluded that the episodes of urination problems during service were not related to his testicular cancer.  The VA examiner reviewed the claims file, discussed the relevant findings therein, obtained a history from the Veteran, and completed an examination.  The examination included a discussion of the Veteran's medical history following discharge from service.  There is no indication that the examiner was not fully aware of the Veteran's medical history or that he misstated any relevant fact.  The Board thus finds the VA provider's opinions to be of greater probative value than the Veteran's unsupported statements to the contrary.  The Board thus finds this VA opinion to be of significant probative value. 

The competent evidence does not demonstrate that this claimed disability is the result of exposure to asbestos exposure or any incident of service.  Even if the Board concedes exposure to asbestos, there is no competent evidence linking testicular cancer to asbestos exposure during service.  Moreover, there is no competent evidence that the claimed disability was otherwise incurred during the Veteran's active service.  At time of separation, the Veteran's physical examination was normal.  The evidence demonstrates a remote, post-service onset of this claimed disability, and as noted above, the VA examiner concluded that the testicular cancer is not related to his military service or to asbestos exposure.

In summary, the Veteran has not produced any evidence tending to demonstrate that the claimed testicular cancer began in service, manifested to a compensable degree within one year of service, or is related to asbestos exposure or urinary problems during service.  The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service. 

The Board has considered the Veteran's statements to the effect that his current testicular cancer is due to his military service or asbestos exposure in service.  However, it finds that the question of whether the current testicular cancer was incurred in service, or is otherwise related to asbestos exposure, is a complex medical issue that is beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The most probative evidence establishes that the Veteran's testicular cancer is not related to the Veteran's military service or asbestos exposure. 

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Left arm disability

The Veteran claims that his left arm disability is due to a football injury during service.  The service treatment records show treatment of the Veteran's right arm due to football injury which required the Veteran to wear a splint. 

An April 2006 private treatment record shows treatment for left wrist pain.  

In a December 2012 VA treatment record, the Veteran indicated positive left arm weakness since being in Marines, but no diagnosis was given.

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed left arm disability.  There is no diagnosis of a left arm disability during the pendency of the claim or in close proximity thereto.  The Veteran testified to pain in his left arm during the hearing and weakness in a December 2012 VA treatment record, but pain, without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Evans v. West, 12 Vet. App. 22 (1998).

To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves); see also Romanowski v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.)

To the extent that the Veteran asserts that he has a left arm disability that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then. 
In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

As the medical evidence of record does not reflect the Veteran has a diagnosed left arm disability, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left arm disability, and the claim must be denied.  While the Veteran has reported that he experiences weakness, the evidence does not reflect a diagnosis pertaining to the left arm.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Heart Disease and Hypertension

The Veteran claims that his current heart problems and hypertension are due to his military service, to include asbestos exposure.

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of high blood pressure, hypertension or any type of heart problem.  His reenlistment examination noted a blood pressure reading of 130/84, which is normal.  The Report of Medical Examination at the time of discharge in August 1978 noted a blood pressure reading of 128/70, which is normal.

The claims file includes an August 2006 Carotid Duplex Study which showed bilateral internal and external carotid artery stenosis.  It notes moderate stenosis.  It notes that there had been mild to moderate progression since the last study done in September 2004.

A November 2004 treatment record noted blood pressure of 104/56.

A March 2006 private treatment record noted a diagnosis of hypertension and coronary artery disease.

In a September 2009 statement, the Veteran reported that he had been admitted to the emergency room due to chest pain and heart attack.  A heart catheterization was performed and a cardiac stent was inserted.

A February 2012 VA treatment record notes a diagnosis of hypertension and coronary artery disease.

The Veteran testified that his heart problems began in 1992.  During the hearing, the Veteran alleged that his heart problems were due to taking salt tablets during service.

Having carefully reviewed the record, the Board concludes that service connection is not warranted for hypertension or for any heart problem.  In this case the Board notes that there is no evidence of pathology or treatment in proximity to service or within years of separation.  Instead, the Veteran reports that his heart problems started in 1992, which is years following discharge.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service or to a service-connected disability.  While the record demonstrates that the Veteran has a diagnosis of hypertension and coronary artery disease, it does not contain competent evidence which relates this disability to any incident of service, to include any exposure therein, or to any service-connected disability.  

The Board has considered the Veteran's lay assertions that his heart problems are the result of taking salt tablets during service.  The Veteran's reference to heart problems during the hearing may have been referring to hypertension as well.  The Veteran has also alleged this hypertension and coronary artery disorder are due to asbestos exposure.  Certainly, he is competent to report sensory or observed symptoms, and his statements in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, however, a lay person is not competent to diagnose certain medical disorders or render an opinion as to the cause or etiology of disorders such as hypertension or coronary artery disease, because he or she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, the Veteran as a lay person has not been shown to be capable of making medical conclusions, including as to hypertension or coronary artery disease, and linking such to service or service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

The Veteran did not serve in Vietnam and therefore cannot be afforded any presumption for his claimed disabilities based on herbicide exposure.  Furthermore, he testified that he was not otherwise exposed to Agent Orange during service.  Moreover, there is no evidence showing that hypertension or coronary artery disease manifested to any degree within one year of separation from service, or that there is continuity of symptoms since service.  The Board concludes that the Veteran is not competent to testify as to the etiology of his hypertension or coronary artery disease, including whether they are related to asbestos or salt tablets taken during service.

For these reasons, the Board concludes that the claim of entitlement to service connection for hypertension and coronary artery disease must be denied.  The preponderance of the evidence is against the Veteran's claims and the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for cancer of the right testicle, to include as due to asbestos exposure, is denied.

Entitlement to service connection for a left arm disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for heart disease, to include carotid artery stenosis and carotid condition of the aorta by pass is denied.




REMAND

The Veteran received treatment for a UTI and urinary problems during service.  See service treatment records dated in April 1975 and May 1978.  The Veteran has also been treated for UTIs since he filed his claim in 2008.  See VA treatment records dated in February 2012, March 2012, May 2012, June 2012, July 2012 and March 2014.  The Veteran contends that his current UTIs are related to his military service.  The Veteran has already been afforded a VA examination for male reproductive system conditions in January 2013, however, the examiner did not provide an opinion as to whether the UTIs manifested during the claim period are related to service.  For this reason, the Board finds that only an addendum opinion is needed to address the relationship between the current UTI disability and his military service.  

As the criteria for spousal aid and attendance includes a veteran having a service-connected disability rated at not less than 30 percent disabling, the Board observes that resolution of the service connection claim may affect this issue for the Veteran in this case.  Thus the issue of spousal aid and attendance is inextricably intertwined with the issue of service connection for UTIs.  Therefore, the Board will defer adjudication of the spousal aid and attendance claim until the service connection claim for UTIs has been resolved.

Accordingly, the case is REMANDED for the following action:

1.   Return the claims file to the provider who conducted the January 2013 VA examination, if available, for an addendum addressing the Veteran's claimed UTI disability.  The examiner should be requested to review the file and his examination report.  Upon completion of that review, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran has a chronic/recurrent UTI disability that is related to service, to include treatment for UTI in April 1975 and urinary problems in May 1978.  

The examiner's attention is directed to VA treatment records dated in February 2012, March 2012, May 2012, June 2012, July 2012, and March 2014 which show treatment for UTIs.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.
An examination should only be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion.  If the January 2013 VA examiner is not available, another competent professional may provide the opinion after reviewing the January 2013 examination report and the claims file.  

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

All records should be provided to the VA examiner including the paper claims file, VBMS documents and Virtual VA documents.

2.  Then, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


